IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-40608
                             Summary Calendar



REGINALD JONES,

                                               Plaintiff-Appellant,

versus

CHARLES CLARK, Correctional Officer III;
WILBUR CARROLL, JR.; Correctional Officer III;
STEVEN R. SWIFT, Major; LELAND HEUSZEL, Assistant Warden;
BILL LEWIS, Regional Director,

                                               Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 9:98-CV-290
                         --------------------
                            August 2, 2002

Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Reginald Jones (TDCJ # 781143) appeals the verdict in

favor of the defendants following a jury trial of his pro se civil

rights   complaint    wherein   he   alleged   that   prison   guards    used

excessive force against him.         In his original brief, Jones lists

eighty enumerated “legal issues,” the majority of which are single-

sentence assertions of error containing no citations to the record



     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-40608
                                 -2-

or legal authority.    Although this court applies less stringent

standards to parties proceeding pro se than to parties represented

by counsel and liberally construes briefs of pro se litigants, pro

se litigants must still brief the issues and reasonably comply with

the requirements of FED. R. APP. P. 28.    Grant v. Cuellar, 59 F.3d
523, 524 (5th Cir. 1995); Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).   Failure by the appellant to identify any error in the

district court's analysis or application to the facts of the case

is the same as if the appellant had not appealed that judgment.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).

          Liberally construing both Jones’s original and reply

briefs, Jones has adequately briefed the following issues for

appeal:

(1) whether the jury verdict was unreasonable; (2) whether he

unfairly was prejudiced by discovery rulings; and (3) whether jury

instructions were flawed.    To the extent that Jones intended to

raise any issues other than those listed above, Jones has waived

those arguments by failing to adequately brief them on appeal.   See

Yohey, 985 F.2d at 225.

          Jones argues that the jury’s verdict was in error because

the defendants falsely testified that he resisted them after he was

handcuffed.   He suggests that it was “illogical” for the jury to

conclude that he would “wait to be handcuff[ed] and request for

supervisor ... to pull away violently.”
                               No. 01-40608
                                    -3-

            We will uphold the jury’s verdict unless the facts and

inferences point so strongly and so overwhelmingly in favor of

Jones that reasonable men could not arrive at any verdict to the

contrary.   See Brown v. Bryan County, Okl., 67 F.3d 1174, 1180 n.11

(5th Cir. 1995).      All evidence and the reasonable inferences drawn

from such evidence should be considered in the light most favorable

to the defendants.       Id.

            Jones’s    argument   is   essentially   a    challenge     to   the

credibility   of   the    defendant-witnesses.       We    will   not    weigh

conflicting evidence or determine the credibility of witnesses

because that function is within the province of the finder of fact.

Martin v. Thomas, 973 F.2d 449, 453 & n.3 (5th Cir. 1992).            Jones’s

challenge to the jury verdict is without merit.

            Jones argues that he was denied a fair trial because the

defendants failed to provide a copy of TDCJ’s use-of-force manual

at trial.   He also argues that the district court erred by denying

his request for discovery of the disciplinary records and personnel

files of the defendants.

            Discovery issues are entrusted to the sound discretion of

the district court.       King v. Dogan, 31 F.3d 344, 346 (5th Cir.

1994).   “[D]iscovery rulings will be reversed only where they are

arbitrary or clearly unreasonable.” Mayo v. Tri-Bell Indus., Inc.,

787 F.2d 1007, 1012 (5th Cir. 1986).             There is no abuse of

discretion when the litigant is unable to establish prejudice
                               No. 01-40608
                                    -4-

resulting from the district court’s discovery ruling.              Marshall v.

Norwood, 741 F.2d 761, 764 (5th Cir. 1984).

           A prison official’s failure to follow the prison’s own

policies   does    not   necessarily    constitute    a    violation     of   due

process, if constitutional minima have been satisfied.                See Myers

v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996).                Moreover, the

parties agreed to the matter which Jones sought to introduce

through the manual -- that TDCJ policy requires that all steps

should be taken to prevent the use of force.               Thus, Jones cannot

establish that his position as a litigant was prejudiced because he

did not have a copy of the TDCJ policy manual.

           The    district   court     denied    Jones’s    request    for    the

disciplinary records after concluding that they were “generally not

relevant” because and “the fact that inmates file grievances

against officers complaining that force was used on them is not

proof that force actually was used.”        The court also noted that it

previously had ordered the defendants to disclose any and all

information concerning whether an allegation of excessive force by

them had been sustained.       No abuse of discretion has been shown.

King, 31 F.3d at 346.

           We     also   reject   Jones’s       argument    that   the    “jury

instructions” were improper because the jury should have been

provided with the use-of-force manual during deliberations so that

the jury could examine whether the defendants could use force to

enforce a grooming violation.          As discussed above, Jones has not
                              No. 01-40608
                                   -5-

demonstrated   that    the   district   court   acted   unreasonably    by

proceeding without Jones having a copy of the TDCJ manual.             See

Mayo, 787 F.2d at 1012.      Jones’s “jury instruction” argument thus

is without merit.     The judgment of the district court is AFFIRMED.